DETAILED ACTION
Applicant’s Remarks, filed 10/18/2022, in response to the prior office action has been considered and made of record. Claims 1-22 are pending further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Affidavit/Declaration
An affidavit/declaration under 37 CFR 1.132 has been received 10/18/2022.
The Declaration under 37 CFR 1.132 filed 10/18/2022 is sufficient to overcome the rejection of claims 1-18 based upon the secondary teachings of Buckley et al (US 6064759) used in the previously presented 35 USC 103 rejection of the prior claimset.

Response to Arguments
Applicant’s arguments, see Applicant’s Remark filed 10/18/2022, with respect to the previously presented 35 USC 103 prior art rejection of at least independent claim 1 as being non-obvious in view of the teachings of Schmidt et al, in view of Buckley et al have been fully considered. Applicant’s arguments in combination with the Declaration filed under 37 CFR 1.132 are at least partially persuasive for at least the reasoning: That the teachings of Buckley have not further disclosed the claim limitation of independent claim 1 drawn to the positioning of the pair of imaging devices above and below the corresponding conveyor devices. However, upon further consideration the teaching of Hoffman et al (US 2010/0236994) has disclosed and made obvious the argued claim limitations. See the following presented analysis of said claim limitations and the prior art in the 35 USC 102 and 35 USC 103 Claim rejections of respective independent claims 1, 14 and corresponding claims 2-13, 15-18, and 19-22 depending therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Schmidt et al (US 2021/0121922) in view of Hoffman et al (US 2010/0236994).

With respect to Claim 1: A foodstuff inspection system, comprising: [Schmidt has disclosed a first and second conveyor (para 0023 – first and second conveyors) having an imaging device (imaging device – at least para 0021) for capturing RGB image data (para 0057 – RGB imaging device) of a food type product (meat – para 0020) as it falls over a gap from a higher first conveyor to a second lower conveyor (para 0035 – drop-off causes falling of product from first conveyer to second conveyor). The imaging device of Schmidt being above the first conveyor (Fig 1 of Schmidt and at least para 0035).]
	a first conveyor for conveying foodstuff; [Schmidt (para 0020, 0035 and Fig 1).]
	a second conveyor separated from the first conveyor by a gap of free space; [Schmidt (para 0020, 0035 and Fig 1).]
	a top camera positioned above the gap and above the first conveyor and the second conveyor; [Schmidt (para 0020, 0035 and Fig 1).]
[Schmidt has not disclosed “a bottom camera positioned below the gap and below the first conveyor and the second conveyor”.]
a bottom camera positioned below the gap and below the first conveyor and the second conveyor; [Hoffman (para 0030 and Fig 2 items 40 and 38 – imaging devices, and items 34 and 54 – first and second conveyor, item 48 – gap, items 30 and 32 – object being imaged) has disclosed sending objects falling over a gap between a sequence of a first conveyor and a second conveyor, said imaging devices being position above and below the gap and above and below the corresponding conveyor belts. Said cameras further providing an image of the bottom and an image of the top of said object(s) as they are falling over the gap.]
wherein the top camera and the bottom camera capture images of the foodstuff in the gap between the first conveyor and the second conveyor for analysis. [Hoffman: Said cameras (see objects being imaged as objects cross the gap depicted in Fig 2) further providing an image of the bottom and an image of the top of said object(s) as they are falling over the gap. Schmidt (para 0035): Object is imaged as it falls from the first conveyor to the second conveyor.]
	[Schmidt and Hoffman are analogous art of image processing to capture image data of an object to be inspected as it is conveyed along a belt type conveyance means, wherein the imaging of the object occurs while the object is falling from a first conveying device. It would have been obvious to one of ordinary skill in the art to modify the single camera based inspection of Schmidt with the dual imaging device layout of Hoffman having above and below imaging of the object as it falls from a first conveying device to achieve the expected result of capturing a plurality of views of the object to be inspected by said corresponding above and below cameras Hoffman. The motivation for combining would have been to efficiently perform a capture of a plurality of sides of an object for inspection by simultaneously capturing a plurality of surfaces of the object, thereby increasing the field of view of the object and capturing a more complete view of object being imaged, as disclosed by the teachings of Hoffman. Furthermore, the substitution of a dual camera multiple side type inspection imaging of Hoffman in the process of Schmidt would have been obvious to at least try at the time of the invention, and would reasonably perform the expected result of producing output image data of the object for image based inspection processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Schmidt and Hoffman to achieve the limitations of the present claim.]

With respect to Claim 14: A method of food inspection comprising: [Schmidt has disclosed a first and second conveyor (para 0023 – first and second conveyors) having an imaging device (imaging device – at least para 0021) for capturing RGB image data (para 0057 – RGB imaging device) of a food type product (meat – para 0020) as it falls over a gap from a higher first conveyor to a second lower conveyor (para 0035 – drop-off causes falling of product from first conveyer to second conveyor). The imaging device of Schmidt being above the first conveyor (Fig 1 of Schmidt and at least para 0035).]
	transporting foodstuff on a first conveyor and a speed sufficient to transport the foodstuff over a gap onto a second conveyor; [Schmidt has disclosed a first and second conveyor (para 0023 – first and second conveyors) having an imaging device (imaging device – at least para 0021) for capturing RGB image data (para 0057 – RGB imaging device) of a food type product (meat – para 0020) as it falls over a gap from a higher first conveyor to a second lower conveyor (para 0035 – drop-off causes falling of product from first conveyer to second conveyor). As seen in Fig 2 of Hoffman, the conveyed object/meat/foodstuff travels over the gap, hence the speed of the conveyor is sufficient.]
photographing images of the foodstuff from the top with a top camera positioned above the gap and above the first conveyor, and from the bottom with a bottom camera positioned below the gap and below the first conveyor and the second conveyor [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects) has disclosed imaging and performing machine vision analysis using the captured above and below image data from the vertically above and below positioned imaging devices, wherein the positioning(s) are corresponding above and below the gap and the upper surface of the first conveyor and below the surface of the second conveyor. As can be seen in Fig 2 of Hoffman, the corresponding top and bottom cameras are generally vertically oriented toward the window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]
while the foodstuff is in the gap between the first conveyor and the second conveyor; and [As can be seen in Fig 2 of Hoffman, the corresponding top and bottom cameras are generally vertically oriented toward the window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]
determining from the images of the foodstuff the presence of foreign debris in the foodstuff. [Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images (para 0029-0030 of Schmidt).]
[Schmidt and Hoffman are analogous art of image processing to capture image data of an object to be inspected as it is conveyed along a belt type conveyance means, wherein the imaging of the object occurs while the object is falling from a first conveying device. It would have been obvious to one of ordinary skill in the art to modify the single camera based inspection of Schmidt with the dual imaging device layout of Hoffman having above and below imaging of the object as it falls from a first conveying device to achieve the expected result of capturing a plurality of views of the object to be inspected by said corresponding above and below cameras Hoffman. The motivation for combining would have been to efficiently perform a capture of a plurality of sides of an object for inspection by simultaneously capturing a plurality of surfaces of the object, thereby increasing the field of view of the object and capturing a more complete view of object being imaged, as disclosed by the teachings of Hoffman. Furthermore, the substitution of a dual camera multiple side type inspection imaging of Hoffman in the process of Schmidt would have been obvious to at least try at the time of the invention, and would reasonably perform the expected result of producing output image data of the object for image based inspection processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Schmidt and Hoffman to achieve the limitations of the present claim.]

With respect to Claim 2: The food inspection system of Claim 1, and further comprising
	a processor connected to the top camera and the bottom camera for processing images taken of the foodstuff for detection of foreign debris in the foodstuff. [Schmidt (para 0106-0108) in view of Hoffman (Fig 2) has disclosed imaging devices and captured images thereof are processed by a computing device for detection of a foreign object (para 0104-0105 of Schmidt).]

With respect to Claims 8 and 15: The food inspection system of Claim 1, wherein
the top camera and the bottom camera take simultaneous images of the respective top side and the bottom side of the foodstuff. [Hoffman: Said cameras further providing an image of the bottom and an image of the top of said object(s) as they are falling over the gap. Hoffman (para 0030 and Fig 2 items 40 and 38 – imaging devices, and items 34 and 54 – first and second conveyor, item 48 – gap, items 30 and 32 – object being imaged) has disclosed sending objects over a gap between a pair of conveyors, said imaging devices being position above and below the gap and above and below the corresponding conveyor belts. Said cameras further providing an image of the bottom and an image of the top of said object(s).]]

With respect to Claim 9: The food inspection system of Claim 1, and further comprising
	a rejection system communicatively coupled to a processor wherein when a group of pixels in the image of the foodstuff is determined to be consistent with foreign debris [Schmidt (para 0016-0018 and 0104-0105) region of image data is located, identified location is forwarded so that it can be tracked to a particular location and handled/removed.], the foodstuff is tracked by the rejection system for removal. [Schmidt has disclosed the  tracking and grabbing of meat/foodstuff when the item is being rejected for not-meeting/deviating from characteristics.]

With respect to Claim 10: The food inspection system of Claim 9, wherein
	the rejection system uses the speed of the second conveyor [Schmidt (para 0037) has disclosed that the speed of the conveyor(s) are 2 meters per second.], the length of the second conveyor, and the time of acquisition of the image of the foodstuff to track the foodstuff for removal. [Inherent to the process of Schmidt (at least para 0018 and 0086) wherein in order to locate the identified rejected foodstuff having foreign debris by a robotic arm or other such removal/handling means, then a physical location along the length of the second conveyor must be determined which is based on a determination of a location of a product having a speed and a time of travel along a path of the conveyor having some length.]

With respect to Claim 11: The food inspection system of Claim 1, wherein the top camera and the bottom camera captured colored RBG images for analysis. [Schmidt: para 0057 – cameras are RGB cameras. Furthermore, Hoffman of Schmidt in view of Hoffman has disclosed that the arrangement of cameras is each of a top camera and a bottom camera. Hence Schmidt in view of Hoffman have disclosed the present set of claim limitations.]

With respect to Claim 12: The food inspection system of Clam 1, wherein top camera and the bottom camera take images of the foodstuff while the foodstuff is in midair between the first conveyor and the second conveyor. [Hoffman (Fig 2) depicts objects in midair (item 48) being imaged by top and bottom cameras (items 38 and 40). Furthermore, Schmidt discloses (para 0035) that said imaging occurs while the object(s) fall over said gap between the conveyors. Hence, Schmidt in view of Hoffman has disclosed the imaging of the object as it falls “mid-air” over the gap between the second and first conveyor using both a top and bottom camera.]

With respect to Claim 13: The food inspection system of Claim 12, wherein the top side of the first conveyor is elevated higher from the ground that the top side of the bottom conveyor to aid the transition of the foodstuff from the first conveyor to the second conveyor. [Schmidt (para 0035) has disclosed the imaging of the object as it falls from a first conveyor to a second conveyor, thus disclosing the arrangement of first conveyor is such that the top of the first conveyor is higher than the top of the second conveyor that are a corresponding “top” and “bottom” conveyor. If the arrangement were such that the top of the first conveyor was not higher than the second conveyor, then the objects would not fall as disclosed by the process of Schmidt (para 0035) and Hoffman (Fig 2).]

With respect to Claim 14: A method of food inspection comprising: [Schmidt has disclosed a first and second conveyor (para 0023 – first and second conveyors) having an imaging device (imaging device – at least para 0021) for capturing RGB image data (para 0057 – RGB imaging device) of a food type product (meat – para 0020) as it falls over a gap from a higher first conveyor to a second lower conveyor (para 0035 – drop-off causes falling of product from first conveyer to second conveyor). The imaging device of Schmidt being above the first conveyor (Fig 1 of Schmidt and at least para 0035).]
	transporting foodstuff on a first conveyor and a speed sufficient to transport the foodstuff over a gap onto a second conveyor; [Schmidt has disclosed a first and second conveyor (para 0023 – first and second conveyors) having an imaging device (imaging device – at least para 0021) for capturing RGB image data (para 0057 – RGB imaging device) of a food type product (meat – para 0020) as it falls over a gap from a higher first conveyor to a second lower conveyor (para 0035 – drop-off causes falling of product from first conveyer to second conveyor). As seen in Fig 2 of Hoffman, the conveyed object/meat/foodstuff travels over the gap, hence the speed of the conveyor is sufficient.]
photographing images of the foodstuff from the top with a top camera positioned above the gap and above the first conveyor, and from the bottom with a bottom camera positioned below the gap and below the first conveyor and the second conveyor [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects) has disclosed imaging and performing machine vision analysis using the captured above and below image data from the vertically above and below positioned imaging devices, wherein the positioning(s) are corresponding above and below the gap and the upper surface of the first conveyor and below the surface of the second conveyor. As can be seen in Fig 2 of Hoffman, the corresponding top and bottom cameras are generally vertically oriented toward the window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]
while the foodstuff is in the gap between the first conveyor and the second conveyor; and [As can be seen in Fig 2 of Hoffman, the corresponding top and bottom cameras are generally vertically oriented toward the window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]
determining from the images of the foodstuff the presence of foreign debris in the foodstuff. [Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images (para 0029-0030 of Schmidt).]

With respect to Claim 16: The method of Claim 15, and further comprising scanning each of the images of the foodstuff horizontally and vertically to identify groupings of pixel indicative of foreign debris in the foodstuff. [Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images, said images having a horizontal and vertical extent.]

With respect to Claim 19: The food inspection system of claim 1, wherein the bottom camera is oriented upward with a field of view oriented upward toward the gap to directly capture bottom images of the foodstuff while in the gap. [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects) has disclosed imaging and performing machine vision analysis using the captured above and below image data from the vertically above and below positioned imaging devices, wherein the positioning(s) are corresponding above and below the gap and the upper surface of the first conveyor and below the surface of the second conveyor. As can be seen in Fig 1A the corresponding top and bottom cameras are generally vertically oriented toward the interspace-window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]

With respect to Claim 20: The food inspection system of claim 1, wherein the bottom camera is oriented completely below the gap and directly imaging the bottom of the foodstuffs. [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects) has disclosed imaging and performing machine vision analysis using the captured above and below image data from the vertically above and below positioned imaging devices, wherein the positioning(s) are corresponding above and below the gap and the upper surface of the first conveyor and below the surface of the second conveyor. As can be seen in Fig 1A the corresponding top and bottom cameras are generally vertically oriented toward the interspace-window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]

With respect to Claim 21: The food inspection system of claim 1, wherein the top conveyor comprises a plane on which the foodstuff sits; [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects, first conveyor – item 16 having a plane “item 34” that objects “48” sit) has disclosed conveying items on a plane of a first conveyor over gap, wherein the plane of the first conveyor has objects sitting thereon to be conveyed over a gap. Schmidt (Fig 3 item 26 and para 0084) has disclosed the object/product/foodstuff sitting on and progressing down the stream by way of the conveyor.]
wherein the plane of the top conveyor is above the plane of the bottom conveyor; and [Schmidt (para 0035) has disclosed the imaging of the object as it falls from a first conveyor to a second conveyor, thus disclosing the arrangement of first conveyor is such that the top of the first conveyor is higher than the top of the second conveyor that are a corresponding “top” and “bottom” conveyor. If the arrangement were such that the top of the first conveyor was not higher than the second conveyor, then the objects would not fall as disclosed by the process of Schmidt (para 0035) and Hoffman (Fig 2).]
wherein the camera is positioned below the plane of the bottom conveyor and oriented vertically upward with a field of view capturing the horizontal width of the gap to directly image the bottom of the foodstuffs while in the gap. [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects) has disclosed imaging and performing machine vision analysis using the captured above and below image data from the vertically above and below positioned imaging devices, wherein the positioning(s) are corresponding above and below the gap and the upper surface of the first conveyor and below the surface of the second conveyor. As can be seen in Fig 1A the corresponding top and bottom cameras are generally vertically oriented toward the interspace-window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]

With respect to Claim 22: The food inspection system of claim 1, wherein the bottom camera is positioned immediately below the gap and oriented upward to directly image the bottom of the foodstuffs while in the gap. [Hoffman (Fig 2, items 38 and 40 – cameras, items 48 objects) has disclosed imaging and performing machine vision analysis using the captured above and below image data from the vertically above and below positioned imaging devices, wherein the positioning(s) are corresponding above and below the gap and the upper surface of the first conveyor and below the surface of the second conveyor. As can be seen in Fig 1A the corresponding top and bottom cameras are generally vertically oriented toward the interspace-window/gap between the conveyors. Furthermore, the imaging is performed while falling (Hoffman: Fig 2, item 48 “object” is falling, Schmidt: para 0035 – object is falling while imaged).]

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2021/0121922) and Hoffman et al (US 2010/0236994) as applied to at least claim 2 above, in view the teachings of Dante et al (US 2015/0283586).

With respect to Claim 3 and 17: The food inspection system of Claim 2, and further comprising [Schmidt (para 0038-0042) has disclosed a pixel by pixel analysis of the imaged data to determine pixels of the imaged data that correspond to foreign debris. Schmidt has not disclosed “a library communicatively coupled to the processor containing data…. to detect foreign debris” as required by the following claim limitation.]
	a library communicatively coupled to the processor containing data representative of acceptable pixels corresponding to images of foodstuff wherein the processor compares images of the foodstuffs on a pixel by pixel basis with the data representative of acceptable pixels stored in the library to detect foreign debris. [Dante (abstract, para 0034 and 0159) has disclosed a reference image database method of comparing reference images of acceptable and foreign materials to determine pixels of agricultural product corresponding to foreign material on a product conveyed along a path (at least Figure 1-4 of Dante).]
	[Schmidt and the teachings of Dante are analogous art of conveying products along a conveyor and visually analyzing images of the product to determine the pixel locations of foreign material on the products. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the pixel based determination of foreign material in analyzed products of Schmidt with the reference image library comparison approach to determine pixels of the product corresponding to foreign material as disclosed by Dante. The motivation for combining would have been to use a known alternative method of reference image library comparison as disclosed by Dante for locating pixel locations of foreign material on a product using image analysis  in a known process requiring the locating foreign material on a product at the pixel level using image analysis as disclosed by Schmidt to achieve the expected result of locating the pixel location of foreign debris/material on a product as required by the teachings of both Schmidt and Dante. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Dante with Schmidt and Hoffman to achieve the limitations of the presently claimed invention.]

Claims 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2021/0121922), Hoffman et al (US 2010/0236994), and Dante et al (US 2015/0283586) as applied to at least claims 3 and 17 above, in view the teachings of Lebeau (US 5115475).

With respect to Claim 4: The food inspection system of Claim 3, wherein [Schmidt and Dante have disclosed determining the pixel locations of foreign material on a food product based on a comparison of the imaged product with a library of reference images (see discussion of at least claims 1 and 3. Schmidt in view of Hoffman and Dante have not further disclosed performing morphological operations on the image data prior to the classification of the pixel data as foreign debris as required by the following claim limitation.]
	the processor conducts a morphological operation on the image of the foodstuff to emphasize foreign debris before the processor compares the image of the foodstuff. [Lebeau (abstract, col 1 lines 5-25, col 2 lines 4-11, col 2 lines 13-27) has disclosed performing dilation type morphological operation prior to reference image based comparison of stored data for image based inspection of a product.]
	[Lebeau and the teachings of Schmidt in view of Hoffman and Dante are analogous art of comparison based determination of pixel locations on imaged data of a product corresponding to issues with the product being inspected. It would have been obvious to one of ordinary skill in the art to preprocess the machine vision inspection image data of Schmidt in view of Hoffman and Dante by using dilation processing as disclosed by Lebeau to enhance the image data prior to the comparison process as disclosed by Lebeau. The motivation for combining would have been to increase the robustness of the image analysis as disclosed by Lebeau (col 2 lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try combine the teachings of Schmidt, Hoffman, and Dante with Lebeau to achieve the limitations of the presently claimed invention.]

With respect to Claim 5: The food inspection system of Claim 4, wherein
	the morphological operation comprises image dilation to make foreign debris more visible. [Lebeau (abstract, col 1 lines 5-25, col 2 lines 4-11, col 2 lines 13-27) has disclosed performing dilation type morphological operation prior to reference image based comparison of stored data for image based inspection of a product.]

With respect to Claim 6: The food inspection system of Claim 5, wherein
	the processor scans the image of the foodstuff both vertically and horizontally to detect groups of adjacent pixels corresponding to foreign debris. [Hoffman (Fig 2) has disclosed imaging the above and below portions of the meat product type foodstuff as falling in the gap. Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images, said images having a horizontal and vertical extent that are the rows and columns of pixel data of said image(s).]

With respect to Claim 7: The food inspection system of Claim 6, wherein
the group of adjacent pixels below a number of pixels is ignored. [Schmidt has been relied upon to disclose particulars of the machine vision processing and characteristics of the imaged foodstuff/meat that are determined and utilized in the determination of whether the foodstuff/meat meets said requirements. These teachings of Schmidt including the processing of the image data to ignore groups of adjacent pixel values below a particular number (see para 0040 of Schmidt).]

With respect to Claim 18: The method of Claim 17, and further comprising processing the images of the foodstuff to emphasize foreign debris before the comparing the image of the foodstuff with data in the library of acceptable pixels; [Lebeau (abstract, col 1 lines 5-25, col 2 lines 4-11, col 2 lines 13-27) has disclosed performing dilation type morphological operation prior to reference image based comparison of stored data for image based inspection of a product.]
ignoring the group of adjacent pixels not matching the data in the library of acceptable pixels below a threshold number of pixels; and [Schmidt - para 0040 and the corresponding discussion of claim 7 presented above.]
rejecting the foodstuff corresponding to the images of the foodstuff having the group of adjacent pixels not matching the data in the library of acceptable pixels. [Schmidt (para 0016-0017 and 0104-0105) has disclosed that a region of image data is located, identified location is forwarded so that it can be tracked to a particular location and handled/removed, wherein the additional teachings of Lebeau disclose the corresponding pixel data and image library used for comparison. Hence the matching and not-matching of pixel data to determine debris and the removal of corresponding foodstuff having said debris have been disclosed by the teachings of Schmidt in view of Hoffman and Lebeau.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fazzari et al (US 5887073) has disclosed an image based inspect system having product traversing a gap while traveling from a first conveyor. The imaging of the product occurring as the product traverses the gap and having corresponding upward and downward oriented imaging devices positioned above and below the object conveyor (Fig 1).
Hoffman et al (US 2010/0236994) has disclosed a system and method of imaging a product as it traverses a gap between conveyance means, wherein the imaging occurs using a pair of vertically oriented imaging devices. The vertically oriented imaging devices corresponding to a below mounted imaging device having a generally upward facing FOV and mounted below a 1st and 2nd conveyor, and an above mounted imaging device having a generally downward facing FOV and mounted above a 1st and 2nd conveyor.
Hashizume et al (WO 2006/129391 A1) has disclosed (Abstract, Fig 1 and Fig 4) a below and above mounted imaging device for capturing top and bottom views of a product as it traverses a gap between a sequence of conveyance means. The imaging utilized for inspecting said imaged products.
Jeindl (US 2020/0368788A) has disclosed (Fig 2 para 0037, 2 sets of baffles 9 and 10, para 0025, Fig 1) an image based inspection system having a plurality of imaging devices for imaging the object/product being inspected (Fig 2 and 3 items 5a and 16a – two imagers), wherein the imaging occurs on opposing sides of the object to be inspected as the object crosses a gap between a higher conveyor and lower conveyor (see path T of objects 9 having a path 14 over a sequence of conveyors). The teachings of Jeindl (para 0037) providing further evidence that it is preferred to capture a plurality of images of objects to be inspected using a plurality of imaging devices in an opposing arrangement (Fig 2 and 3) so as to increase the ability of the image processing to differentiate between good products/objects and bad objects/products.
Neils et al (DK 180440 B1) has disclosed an image based object inspection process, wherein products are imaged from above and below by corresponding by a pair of imaging devices arranged above and below a gap to capture bottom and top images of the product as they cross the gap that is between a higher and lower conveyor device. Neils et al is not prior art under 35 USC 102(a)(1) or 35 USC 102(a)(2), but has been cited as being relevant and providing evidence of the knowledge of one of ordinary skill in the art proximate to the filling of the presently examined patent application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666